‘

 

USDC SDNY

 

 

 

 

 

i . a

UNITED STATES DISTICT COLE [racine

ELECPBROM!: oi % PILED /
a x

DOC mH _ mai
DAVID LIEBLICH, Ci
v. ORDER OF PARTIAL
EQUIFAX INFORMATION SERVICES, LLC; DISMISSAL
TRANS UNION, LLC; EXPERIAN
INFORMATION SOLUTIONS, LLC; and 19 CV 6616 (VB)
HYUNDAI MOTOR FINANCE d/b/a Hyundai
Capital America;

Defendants.

= xX

 

The Court has been advised plaintiff and defendant Trans Union, LLC (“Trans Union’)
have settled. Accordingly, it is hereby ORDERED that this action is dismissed as without costs,
and without prejudice to the right to restore the action to the Court’s calendar, as to Trans Union
only. Any application to restore the action must be made by no later than February 24, 2020. To
be clear, any application to restore the action must be filed by February 24, 2020, and any
application to restore the action filed thereafter may be denied solely on the basis that it is
untimely.

The Clerk is instructed to terminate defendant Trans Union.

Dated: January 22, 2020
White Plains, NY

SO ORDERED:

Ju

Vincent L. Briccetti
United States District Judge

 
